Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/326299 application filed on February 18, 2019.  Claims 1-20 are pending and have been fully considered.  Claims 1 and 3-20 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus/system.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-20, in the reply filed on September 16, 2021 is acknowledged.  Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 04/17/2019 and 02/17/2020.  Please refer to the signed copy of the PTO-1449 form attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 depends on itself which is indefinite.  Examiner will interpret the claim to depend on claim 5 which introduces a water softening agent.  
Claim 17 mentions ‘the third plate,’ which is in
Claim 17 recites the limitation "the third plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim 17 depends on claim 15, which depends on claim 1.  However, ‘a third plate’ was introduced in claim 7.
Claim 18 depends on claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandredth et al.(US20040108262)(IDS of 04-17-2019).
Regarding claims 1, 3 and 18, Brandredth et al. (Brandredth) discloses a scale reduction system (Abstract, [0016], Figs. 1-3) comprising: 
a housing 10/20; 70 having an inlet 51 and an outlet 52 that are fluidly interconnected by a recess (housing interior) within the housing ([0018]-[0022], Figs. 2 & 3); 
a cartridge 33 disposed within the recess (Figs 2 & 3) and comprising a first plate 37 and a second plate 39 that each include an inner and an outer face ([0017], Figs. 1-3), 
a sidewall 38 extending between the inner faces of the plates, the plates and sidewall defining a first inner volume 42 of the cartridge ([0017], Figs. 1-3); and 
a first chemical composition 40 contained within the first inner volume of the cartridge ([0017], [0021], Figs. 2 & 3).
	Additional Disclosures Included: Claim 3: The inlet and the outlet are both disposed at a first end of the housing (Fig. 2); and Claim 18: The housing is a two-part housing 10, 20 that further comprises a first part and a second part that mates with the first part via a locking assembly 13 ([0019], Fig. 3).

Claims 1, 4, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US20060175262)(IDS of 04-17-2019).
Regarding claims 1, 4, 11-13 and 20, Martin discloses a scale reduction system 10 (Abstract, Figs. 1b, 2, 3) comprising: 

a cartridge 12, 14, 22 disposed within the recess and comprising a first plate 12 and a second plate 14 that each include an inner and an outer face (Fig. 1b), 
a sidewall 22 extending between the inner faces of the plates, the plates and sidewall defining a first inner volume 38 of the cartridge ([0053], [0055], Fig 1b); and 
a first chemical composition 40 contained within the first inner volume of the cartridge ([0055], Figs. 1b, 2).
	Additional Disclosures Included: Claim 4:  The first chemical composition is a powdered media ([0047], where non-bonded media is interested as powdered); Claim 11: The cartridge further comprises a support member 32 extending between the inner faces of the plates parallel to the sidewalls ([0059], Figs. 1b, 2); Claim 12: The support member defines a central channel, the central channel having an opposing first and second end, the first end in alignment with a flow aperture of the first plate and the second end in alignment with a flow aperture of the second plate ([0059], Figs. 1b, 2); Claim 13: The first and second plates each have a plurality of radial slots located along a respective circumference of the first and second plates ([0066], Figs. 4a-4c); and Claim 20: The first chemical composition comprises a plurality of beads ([0055]).

Claims 1, 3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slark (US20100012590)(IDS of 04-17-2019).
Regarding claims 1, 3 and 7-10, Slark discloses a scale reduction system 200 (Abstract, Fig. 11) comprising: 

a cartridge 206c, 206d disposed within the recess (Fig. 11) and comprising a first plate 212 and a second plate 218 that each include an inner and an outer face (Fig. 11), 
a sidewall (outer portion of 206c, 206d) extending between the inner faces of the plates, the plates and sidewall defining a first inner volume 38 of the cartridge (Fig. 11); and 
a first chemical composition 260 contained within the first inner volume of the cartridge ([0088]).
	Additional Disclosures Included: Claim 3: The inlet 214 and the outlet 224 are both disposed at a first end of the housing (Fig. 11); Claim 7: The cartridge further comprises a third plate 232 disposed along the sidewall at a location between the first and second plates so as to define a second inner volume of the cartridge that is separate of the first inner volume; and a second chemical composition contained within the second inner volume ([0087], [0089], Fig. 11); Claim 8: The first chemical composition and the second chemical composition are the same ([0089]); Claim 9: The second chemical composition is a redox purification media ([0088]); and Claim 10: The redox purification media is KDF 55 ([0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandredth et al.(US20040108262), as applied to claim 1 above.
Regarding claims 5 and 6, Brandreth discloses the scale reduction system of claim 1, except wherein the first chemical composition comprises a water softening agent.
However, Brandreth teaches that an operation has wide latitude in choosing an appropriate chemical.  That is, the chemical can be of any soluble type which imparts beneficial properties to the water, such as prevention of bacterial, fungal, mold or other biological growth, reduction or control of deposits of scaling, corrosion control, etc ([0016]).
As such, at the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to use any suitable chemical composition, depending on treatment needs, where a water softening agent would be appropriate in situations where hard water is expected.  
Additional Disclosures Included:  Claim 6: The water softening agent is chosen from the group consisting of Eagle® sorb ES3 Anti-Scale or SCALENET™, and any combination thereof (claim 5 analysis).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US20060175262), as applied to claim 1 above.
Regarding claims 15-17, Martin discloses the scale reduction system of claim 1, the first plate 12 further comprising a first porosity (Fig. 4a), the second plate 14 further comprising a second porosity ([0051], Fig. 4a), and the sidewall further comprising a third porosity ([0053]), except wherein the second and third porosities are equal.
However, Martin teaches that one can change or vary the third porosity ([0053]).  Therefore, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to adjust the porosities of the plates and sidewall relative to each other, as necessary, to better control the amount of dispensed chemical that is required for a specific intended use.
	Additional Disclosures Included: Claim 16: The second and third porosities are more porous than the first porosity (claim 15 analysis); and Claim 17: The third plate 190 further comprises a fourth porosity ([0102], Fig. 13), that is different from the first and second porosities (where it would have been obvious to adjust the relative porosities to better control the amount of dispensed chemical required for a specific intended use).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US20060175262), as applied to claim 1 above, in view of de Goor et al. (US20040228212)(IDS of 04/17/2019).
Regarding claim 14, Martin discloses or suggests the scale reduction system of claim 13, except wherein the plurality of radial slots located radially along the circumference of the first 
However, de Goor et al. (de Goor) discloses, in Fig. 6E, wherein a plurality of radial slots (36A, 36B, 36C) located radially along a circumference of a first plate are not in alignment with the plurality of radial slots (16A, 16B, 16C) 1ocated radially along the circumference of a second plate (Fig. 6E; [0058]).  The particular alignment controls or influences chemical mixing. 
When the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to choose alignments as desired, and to position the slots of the first and second plates of Martin similar to de Goor’s, to increase the tortuosity of a liquid flow in the system and to thus improve the mixing of the liquid with the treatment chemical.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US20060175262), as applied to claim 1 above, in view of Hughes (US6096197)(IDS of 04/17/2019).
Regarding claim 19, Martin discloses or suggests the scale reduction system of claim 17, except further comprising a gasket disposed between the first part and the second part.
Hughes, however, discloses a gasket 64 disposed between an analogous first part 60 and the second part 62 (col. 5, ln. 56 - col. 6, ln. 7; Figs. 2-3). 
It would have been obvious to a person of ordinary skill in the art to provide a gasket, such as in Hughes, to ensure a fluid tight fit between the two parts or to reduce potential leakage.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..

To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/